85 F.3d 616
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Michael Wayne MONTGOMERY, a/k/a Shaka Macumba Zulu X,Appellant.In re Michael Wayne MONTGOMERY, a/k/a Shaka Macumba Zulu X, Appellant.
Nos. 95-7269, 96-6231.
United States Court of Appeals, Fourth Circuit.
Submitted April 16, 1996Decided May 7, 1996

Appeals from the United States District Court for the District of South Carolina, at Greenville.   G. Ross Anderson, Jr., District Judge.  (MISC-95-136)
Michael Wayne Montgomery, Appellant Pro Se.
D.S.C.
AFFIRMED
Before HALL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders imposing and implementing a prefiling injunction against him.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   In re Michael Wayne Montgomery, No. MISC-95-136 (D.S.C. Aug. 17, 1995 & Jan. 25, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED